Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 11/23/2020.
Claims 1-4,6-13, 15-21 are subject to examination.
This amendment and applicant’s argument(s) have been fully considered and entered by the Examiner.
Claim Objections
Claims 1, 9, 17 are objected to because of the following informalities: improper grammatical structure.  Appropriate correction is required.
	With respect to claims 1, 9, 17, it states “….the manufacturer domain name is associated with a first domain, is associated with a manufacturer of the device and is included in the manufacturer data stored in the device”.  Is Applicant trying to claim/state that manufacturer domain name is associated with both first domain and manufacturer of the device?.  If so, Examiner suggest to amend the claim to recite “manufacturer domain name is associated with both first domain and manufacturer of the device” with proper support from the specification of the current application.  
Claims 1, 9, 17 are objected to because of the following informalities: improper support in the specification for the amended claim language.  Appropriate correction is required.
	With respect to claims 1, 9, 17, the claims recite “a first search path domain name”.  Examiner went through the specification of the current application including the cited paragraphs (i.e. Paragraphs 50, 58-60, 64) by applicants but, there is no support for “a first search path domain name”.  The specification does recite “domain search path” which include any number of domain names (Paragraph 38). Is applicant claiming “domain search path” as “first search path domain name”.  If so,  Appropriate correction/clarification is required. For purposes of examination, Examiner is interpreting “first search 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Amenedo et al. U.S. Patent Publication # 2014/0244998 (hereinafter Amenedo) in view of Hozza et al. U.S. Patent Publication # 2016/0197898 (hereinafter Hozza) further in view of Jalon et al. U.S. Patent Publication # 2008/0102821 (hereinafter Jalon)
	With respect to claim 1, Amenedo teaches a computer-implemented method for provisioning a device with configuration information, the method comprising: 
-generating a search domain name by compositing (i) a manufacturer domain name (i.e. deriving domain name retrieving DNSSEC server and the first domain name is www.mybank.com & Paragraph 65-66 wherein “.acme.” domain)  to (ii) a first search path domain name (i.e. www.myfriend.org or domain names or www.mybank.com) (Paragraph 51-52, 62) wherein the manufacturer domain name is associated with a first domain (i.e. “acme” or www.myfriend.org) associated with a manufacturer (i.e. .acme domain) and is included in manufacturer data stored in the device and the first search path domain name is 
-searching a Domain Name System (DNS) for a delegation record installed under the search domain name (i.e. RRsets containing corresponding DNS records under domain name) (Paragraph 54-55, 57-58); 
-verifying a manufacturer signature associated with the delegation record (i.e. having DNS key and RRSIG and DNSSEC) (Paragraph 59); and 
-configuring the device based on service discovery information included in the delegation record to facilitate service discovery operations in the deployment environment (Paragraph 66-68, 75, 85).
Although, Amenedo teaches configuring the device based on service discovery information included in the delegation record to facilitate service discovery operations in the deployment environment (Paragraph 66-68, 75, 85), Hozza further teaches generating a search domain name by compositing manufacturer domain name associated with a manufacturer and stored in the device (Paragraph 23) and a domain name associated with a deployment environment (Paragraph  15, 24)  
Although Amenendo teaches wherein the first domain name is associated with a manufacturer (i.e. .acme domain) and stored in the device and the second domain name associated with a deployment environment (i.e. second domain name is www.myfriend.org or “eng.acme” or “sales.acme”) (Paragraph 43, 54, 58, 65-66) Amenendo and Hozza does not explicitly teach “manufacturer of the device. 
	Jalon teaches manufacturer domain name (i.e. nokia.com) is associated with the manufacturer of the device (i.e. manufacturer of the mobile phone )(Paragraph 58) and stored in the device (i.e.  public file manager is known to provide file management on the phone, which means the manufacturer data is stored on the phone) (Paragraph 43, 45, 58), a domain name that is included in the domain search path (i.e. com.nokia.xxx or com.manuf.obex-ftp) in a deployment environment (i.e. file transfer) wherein the manufacturer domain name (i.e. nokia.com) is not a  subdomain of the domain name (i.e. com.nokia.xxx or com.manuf.obex-ftp).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Jalon’s teaching in Amenendo and Hozza’s teaching to come up with having domain name associated with the manufacturer of the device and stored in the device wherein the manufacturer domain name is not a subdomain of the domain name  The motivation 

With respect to claim 2, Amenendo, Hozza and Jalon teaches the computer-implemented method of claim 1,  but Amenedo further teaches wherein the service discovery information comprises a trusted domain name (i.e. “.acme “ domain) (Paragraph 59, 66-67).
	With respect to claim 3, Amenendo, Hozza and Jalon teaches the computer-implemented method of claim 3, but Amenedo further teaches wherein the manufacturer signature is generated using a private key (i.e. decrypted by the private key)(Paragraph 69-70), and verifying the manufacturer signature comprises: determining based on public key information stored in the device, a public key (i.e. public-key certificate)(Paragraph 67, 69-70); and authenticating based on the public key the manufacturer signature (i.e. authenticating based on public-key and decrypted by the private key)(Paragraph 69-70).
With respect to claim 4, Amenendo, Hozza and Jalon teaches the computer-implemented method of claim 1,  but Amenedo further teaches wherein determining the public key comprises searching the DNS, based on the public key information, the DNS for a Transport-Layer Security Authentication (TLSA) record that includes the public key (i.e. “TLSA resource record with the public key certificate) (Paragraph 43)
With respect to claim 6, Amenendo, Hozza and Jalon teaches the computer-implemented method of claim 1,  but Amenedo further teaches wherein searching the DNS for the delegation record comprises generating a DNS record query that includes the search domain name (i.e. DNS request for the RR)(Paragraph 43, 54, 56); and transmitting the DNS record query to a DNS server (i.e. reousrce record that contains the IP address and the for acme mail server.  A DNS query directed by the mail server to the DNSSEC name server) (Paragraph 65-67)

With respect to claim 8, Amenendo, Hozza and Jalon teaches the computer-implemented method of claim 1, but Hozza further teaches further comprising: transmitting a Dynamic Host Configuration Protocol (DHCP) request to a DHCP server included in the deployment environment (i.e. domain search list returned in the DHCP reply )(Paragraph 13); receiving , from the DHCP server, a response that includes a domain search path wherein the domain search path includes two or more domain name  (i.e. www.example-organizations.ogranizations.org) (Paragraph 10)
With respect to claim 9, Amenedo teaches one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the processor to provision a device with configuration information by performing the steps of: searching a Domain Name System (DNS) for a delegation record installed under a search domain name (i.e. RRsets containing corresponding DNS records under domain name) (Paragraph 54-55, 57-58) wherein the search domain name is a composite of a manufacturer domain name (i.e. deriving domain name retrieving DNSSEC server and the first domain name is www.mybank.com & Paragraph 65-66 wherein “.acme.” domain)  to (ii) a first search path domain name (i.e. www.myfriend.org or domain names or www.mybank.com) (Paragraph 51-52, 62) a manufacturer domain name is associated with a first domian (i.e. deriving domain name retrieving DNSSEC server and the first domain name is www.mybank.com & Paragraph 65-66 wherein “.acme.” domain as first domain) associated with a manufacturer (i.e. .acme domain) and is included in manufacturer data stored in the device and the first search path domain name is associated with a second domain (i.e. eng.acme or sales.acme) included in a domain search path in a networked 
  performing one or more verification operations to authenticate the delegation record (i.e. having DNS key and RRSIG and DNSSEC) (Paragraph 59); and configuring the device based on service discovery information included in the delegation record to facilitate service discovery operations in a networked environment. (Paragraph 66-68, 75, 85).
Although, Amenedo teaches configuring the device based on service discovery information included in the delegation record to facilitate service discovery operations in the networked environment (Paragraph 66-68, 75, 85), Hozza further teaches search domain name is a composite of a manufacturer domain name associated with a manufacturer and stored in the device (Paragraph 23) and a domain name associated with a deployment environment (Paragraph  15, 24) configuring the device based on service discovery information included in the delegation record to facilitate service discovery operations in the networked environment (Paragraph 34, 38-40, 43-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention was made to implement Hozza’s teaching in Amenedo’s teaching to come up with configuring the device based on service discovery 
Although Amenendo teaches wherein the first domain name is associated with a manufacturer (i.e. .acme domain) and stored in the device and the second domain name associated with a deployment environment (i.e. second domain name is www.myfriend.org or “eng.acme” or “sales.acme”) (Paragraph 43, 54, 58, 65-66) Amenendo and Hozza does not explicitly teach “manufacturer of the device”.
	Jalon teaches manufacturer domain name (i.e. nokia.com) is associated with the manufacturer of the device (i.e. manufacturer of the mobile phone )(Paragraph 38) and stored in the device (i.e.  public file manager is known to provide file management on the phone, which means the manufacturer data is stored on the phone) (Paragraph 43, 45, 58), a domain name that is included in the domain search path (i.e. com.nokia.xxx or com.manuf.obex-ftp) in a networked environment (i.e. file transfer)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Jalon’s teaching in Amenendo and Hozza’s teaching to come up with having domain name associated with the manufacturer of the device and stored in the device wherein the manufacturer domain name is not a subdomain of the domain name  The motivation for doing so would be to provide feature of synchronizing personal data between the phone and the computer and public file manager is known to provide for file management of the phone/device (Paragraph 43)
With respect to claim 10, Amenedo, Hozza and Jalon teaches the one or more non-transitory computer-readable storage media of claim 9, but Amenedo further teaches wherein the service discovery information comprises a trusted domain name (Paragraph 59, 66-67).
With respect to claim 11, Amenedo, Hozza and Jalon teaches the one or more non-transitory computer-readable storage media of claim 9, but Amenedo further teaches wherein a manufacturer signature is associated with the delegation record, the manufacturer signature is generated using a private 
With respect to claim 12, Amenedo, Hozza and Jalon teaches the one or more non-transitory computer-readable storage media of claim 9, but Amenedo further teaches wherein determining the public key comprises searching the DNS, based on the public key information, for a Transport-Layer Security Authentication (TLSA) record that is associated with the public key  (Paragraph 43, 54, 58)
With respect to claim 13, Amenedo, Hozza and Jalon teaches the one or more non-transitory computer-readable storage media of claim 9, but Amenedo further teaches wherein searching the DNS for the delegation record comprises generating a DNS record query that includes the search domain name (Paragraph 43, 54, 56), and transmitting the DNS record query to a DNS server included in the networked environment (Paragraph 65-67)
With respect to claim 15, Amenedo, Hozza and Jalon teaches the one or more non-transitory computer-readable storage media of claim 9, but Amenedo further teaches further comprising: transmitting a Dynamic Host Configuration Protocol (DHCP) request to a DHCP server included in the deployment environment (i.e. domain search list returned in the DHCP reply )(Paragraph 13); receiving , from the DHCP server, a response that includes a domain search path wherein the domain search path includes two or more domain name  (i.e. www.example-organizations.ogranizations.org) (Paragraph 10)
With respect to claim 16, Amenedo, Hozza and Jalon teaches the one or more non-transitory computer-readable storage media of claim 9, but Amenedo further teaches wherein the delegation record comprises a text record (TXT) (Paragraph 22, 44).
With respect to claim 17, Amenedo teaches system comprising: a memory storing a delegation engine and manufacturer data;  wherein the manufacturer data includes a manufacturer domain name (Paragraph 43, 51-52, 54, 62) and a processor that is coupled to the memory and, when executing the 
-search a Domain Name System (DNS) for a delegation record installed under the search domain name (i.e. RRsets containing corresponding DNS records under domain name) (Paragraph 54-55, 57-58);  verify a manufacturer signature associated with the delegation record (i.e. having DNS key and RRSIG and DNSSEC) (Paragraph 59); and configure a device based on service discovery information included in the 
Although, Amenedo teaches configuring the device based on service discovery information included in the delegation record to facilitate service discovery operations in the deployment environment (Paragraph 66-68, 75, 85), Hozza further teaches generating a search domain name based on the manufacturer domain name associated with a manufacturer and stored in the device (Paragraph 23) and a domain name that is included in domain search path in a deployment environment (Paragraph  15, 24)  searching a Domain Name System (DNS) for a delegation record installed under the search domain name (Paragraph 22-23) verifying a manufacturer signature associated with the delegation record (Paragraph 26, 30) configuring the device based on service discovery information included in the delegation record to facilitate service discovery operations in the deployment environment (Paragraph 34, 38-40, 43-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention was made to implement Hozza’s teaching in Amenedo’s teaching to come up with configuring the device based on service discovery information included in the delegation record.  The motivation for doing so would be to have trusted domain name with a chain of trust for the public key that the client can disable the DNSSEC capabilities of the DNS resolver of the client device if the chain of trust cannot be verified (Paragraph 46)
Although Amenendo teaches wherein the first domain name is associated with a manufacturer (i.e. .acme domain) and stored in the device and the second domain name associated with a deployment environment (i.e. second domain name is www.myfriend.org or “eng.acme” or “sales.acme”) (Paragraph 43, 54, 58, 65-66) Amenendo and Hozza does not explicitly teach “manufacturer of the device”.
	Jalon teaches manufacturer domain name (i.e. nokia.com) is associated with the manufacturer of the device (i.e. manufacturer of the mobile phone )(Paragraph 38) and stored in the device (i.e.  public file manager is known to provide file management on the phone, which means the manufacturer data is 

With respect to claim 18, Amenedo, Hozza and Jalon teaches the system of claim 17, but Amenedo further teaches wherein the service discovery information comprises a trusted domain name (Paragraph 59, 66-67).
	 With respect to claim 19, Amenedo, Hozza and Jalon teaches the system of claim 17, but Amenedo further teaches wherein the delegation record comprises a text record (TXT) (Paragraph 24, 44)
With respect to claim 20, Amenedo, Hozza and Jalon teaches the system of claim 17, but Amenedo further teaches wherein the device comprises a computing device, a smart phone, a wearable technology device, an appliance, or a sensor (Paragraph 85)
With respect to claim 21, Amenedo, Hozza and Jalon teaches the computer-implemented method of claim 1, but Jalon further teaches wherein compositing the manufacturer domain name to the first search path domain name comprises prefixing the first search path domain name with manufacturer domain name (i.e. com.manuf.rfcomm2 or “public.busbluetooth” or “public.busmanager”) (Paragraph 43-44, 57-62)
Response to Arguments
Applicant's arguments filed 6/5/2020 with respect to newly added limitations have been fully considered but deemed non-persuasive.
A). Applicant states Amenedo does not teach “generating a search domain name by compositing (i) a manufacturer domain name to (ii) a first search path domain name”, the manufacturer domain name is associated with a first domain, is associated with a manufacturer of the device and is included in a domain search path deployment environment”.
With respect to remark A, Examiner respectfully disagrees with the applicant because in Paragraph 43, 54, 58, 65-67, Amenedo teaches generating a search domain name by compositing (i) a manufacturer domain name (i.e. deriving domain name retrieving DNSSEC server and the first domain name is www.mybank.com & Paragraph 65-66 wherein “.acme.” domain)  to (ii) a first search path domain name (i.e. www.myfriend.org or domain names or www.mybank.com) (Paragraph 51-52, 62) wherein the manufacturer domain name is associated with a first domain (i.e. “acme” or www.myfriend.org) associated with a manufacturer (i.e. .acme domain) and is included in manufacturer data stored in the device and the first search path domain name is associated with a second domain name (i.e. sales.acme or “eng.acme” or jj.eng.acme are second domain) included in a domain search path in a deployment environment (i.e. domain name is www.myfriend.org and  “eng.acme” or “sales.acme”) (Paragraph 43, 54, 58, 65-66).  In Paragraph 65-66, Examiner would like to point out that manufacturer domain is “.acme” which is associated with the manufacturer domain and the domain name which is associated with deployment environment is the “eng.acme” or “sales.acme” or “jj.eng.acme” which are also second domain. Examiner would also like to point to the specification of the current application wherein in Paragraph 58-59, it states that manufacture domain is “m2.com” and the second domain is “c2.com” and to generate search domain as “m.com.c2.com”.  This is similar to Amenedo’s teaching wherein it states “eng.acme” or “sales.acme” or “jj.eng.acme” which are generated as search domains because these 
-searching a Domain Name System (DNS) for a delegation record installed under the search domain name (i.e. RRsets containing corresponding DNS records under domain name) (Paragraph 54-55, 57-58); 
-verifying a manufacturer signature associated with the delegation record (i.e. having DNS key and RRSIG and DNSSEC) (Paragraph 59); and 
-configuring the device based on service discovery information included in the delegation record to facilitate service discovery operations in the deployment environment (Paragraph 66-68, 75, 85).
Although, Amenedo teaches configuring the device based on service discovery information included in the delegation record to facilitate service discovery operations in the deployment environment (Paragraph 66-68, 75, 85), Hozza further teaches generating a search domain name by compositing manufacturer domain name associated with a manufacturer and stored in the device (Paragraph 23) and a domain name associated with a deployment environment (Paragraph  15, 24)  searching a Domain Name System (DNS) for a delegation record installed under the search domain name (Paragraph 22-23) verifying a manufacturer signature associated with the delegation record (Paragraph 
Although Amenendo teaches wherein the first domain name is associated with a manufacturer (i.e. .acme domain) and stored in the device and the second domain name associated with a deployment environment (i.e. second domain name is www.myfriend.org or “eng.acme” or “sales.acme”) (Paragraph 43, 54, 58, 65-66) Amenendo and Hozza does not explicitly teach “manufacturer of the device”.
	Jalon teaches manufacturer domain name (i.e. nokia.com) is associated with the manufacturer of the device (i.e. manufacturer of the mobile phone )(Paragraph 38) and stored in the device (i.e.  public file manager is known to provide file management on the phone, which means the manufacturer data is stored on the phone) (Paragraph 43, 45, 58), a domain name that is included in the domain search path (i.e. com.nokia.xxx or com.manuf.obex-ftp) in a deployment environment (i.e. file transfer).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Jalon’s teaching in Amenendo and Hozza’s teaching to come up with having domain name associated with the manufacturer of the device and stored in the device wherein the manufacturer domain name is not a subdomain of the domain name  The motivation for doing so would be to provide feature of synchronizing personal data between the phone and the computer and public file manager is known to provide for file management of the phone/device (Paragraph 43)
Conclusion

A).  Bagasra et al. U.S. Patent Publication # 2017/0180380 wherein paragraphs 72-74, it teaches having storing manufacturer domain name in the field with the identified entry in the DB.  
B).  Garlapati et al. U.S. Patent # 10,091,278 in column 3 and 4 taches ITO data exchange service which has device reporting information to the device manufacturer for the device metadata.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453